MFS® BLENDED RESEARCH® EMERGING MARKETS EQUITY FUND MFS® BLENDED RESEARCH® GLOBAL EQUITY FUND MFS® BLENDED RESEARCH® INTERNATIONAL EQUITY FUND Effective immediately, the paragraph titled "Statement of Additional Information (SAI)" located on the back cover page of the prospectus, is restated in its entirety as follows: Statement of Additional Information (SAI). The SAI, dated December 29, 2015, as may be supplemented from time to time, provides more detailed information about the fund and is incorporated into this prospectus by reference. 1019783 1MULTI-SUP-I-122915
